       Case 1:19-cv-00945-RDM Document 125-8 Filed 07/13/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR tHE DISTRICT OF COLUMBIA


NILAB RAHYAR TOLTON, eta!. on behalf of
themselves and all others similarly situated,

               Plaintiffs,

                                                      Civil Action No. 1:19-cv-00945 (RDM)
        V.

JONES DAY, a General Partnership,

               Defendant.


                         DECLARATION OF LIZANNE THOMAS


       I, Lizanne Thomas, declare as follows :

       Background

       1.     My name is Lizanne Thomas. I am over the age of 18 and am otherwise

competent to make this declaration.

       2.     All the statements in this declaration are true and accurate and are based on my

personal knowledge.

       3.     I am a paiiner at Jones Day, resident in the Atlanta office. My business address is

1420 Peachtree Street, NE, Suite 800, Atlanta, Georgia, 30309. I received an undergraduate

degree from Furman University,'cum laude, and a Juris Doctorate from Washington and Lee

University, where I was Managing Editor of the Law Review.

       4.     After graduation from law school, I joined the law firm then known as Hansell,

Post, Brandon & Dorsey in June of 1982. In 1985, the firm was renamed Hansell & Post. On

July 1, 1989, Hansell & Post merged with Jones Day (then named Jones Day Reavis & Pogue). I
        Case 1:19-cv-00945-RDM Document 125-8 Filed 07/13/20 Page 2 of 5




joined Jones Day (the "Firm") as an associate with that merger and became a partner on

January 1, 1991.

       5.      I was a member of the Firm's Advisory Committee from August 25 , 1998 to

October 30, 2019, and a member of the Firm's Partnership Committee from September 29, 2010

to October 30, 2019.

       6.      I served as the Firm's Administrative Partner in the years 2003 through 2007.

       7.      I assumed the role of Paiiner-In-Charge of the Atlanta office on January 1, 2008,

and served in that role until June 30, 2014.

       8.      On July 1, 2014, I assumed the role of Regional Partner-In-Charge of the

Southern U.S. Region, which at that time included the Atlanta, Dallas, and Houston offices (the

"Region"). I served in the role until December 31, 2018.

       9.      On January 1, 2019, I assumed the role of Regional Partner-In-Charge of the

Southeast U.S. Region, which includes the Atlanta and Miami offices. I continue to serve in that

role today.

        10.    As Partner-In-Charge of the Atlanta office and as Regional Partner-in-Charge, I

have been involved for more than a decade in associate compensation decisions for all Atlanta

office associates. When making salary recommendations for Atlanta associates, my goal was to

be competitive at or near the top of the Atlanta market for our top performers.

        11.    In June of 2016, a New York City law firm publicly announced that it was raising

starting salaries from $160,000 to an annual salary of $180,000, and other firms began

announcing similar increases in starting salaries. The office PICs had previously submitted their

salary recommendations and the compensation adjustments were due to be communicated to

associates shortly. Given the sh01i time left before salary letters were due to be distributed, the




                                                 -2-
       Case 1:19-cv-00945-RDM Document 125-8 Filed 07/13/20 Page 3 of 5




Firm' s Managing Partner, Steve Brogan, asked me to determine what, if any, further changes

were needed for the Atlanta office and other offices in my region.

       12.    Up until that time, the starting salary in Jones Day's Atlanta office was $150,000.

Practice Services sent me a spreadsheet showing that Steve Brogan had tentatively proposed

increasing the starting salary in Atlanta to $160,000. I communicated with Steve Brogan about

what the starting salary should be for Atlanta and he approved increasing it to $180,000. While

this now matched the base salaries paid by many large firms in New York, I did not consider the

overall salary scales and bonus practices of New York firms to be relevant to the Atlanta market.

       13.     Absent fmiher adjustments, the $30,000 increase in struiing salary would have put

the new class of 2016 lawyers ahead of the previously proposed compensation for some of the

classes senior to them. I therefore made additional adjustments to the proposed salaries of most

of the Atlanta associates, including increasing Saira Draper's compensation to $220,000. I also

made upward adjustments to the previously proposed salaries of the four junior male Atlanta

associates that Saira Draper has identified in this litigation as her comparators, one of whom was

a class of2015 associate who would not otherwise have been eligible for a compensation

adjustment until the following January but for the increase in starting salary. The revised

compensation numbers I submitted to Practice Services in mid-June 2016 became the final

numbers for the Atlanta office.

       14.     In June 2018, similar to 2016, a number of law firms announced increases in their

starting salaries from $180,000 to $190,000 sho1ily before the Firm's final compensation

adjustments were scheduled to be communicated to associates. As in 2016, I agreed that the

Atlanta office starting salary should be increased to $190,000, which necessitated further

adjustments to the recommendations previously submitted by the Atlanta office for the more




                                                -3-
        Case 1:19-cv-00945-RDM Document 125-8 Filed 07/13/20 Page 4 of 5




junior classes of associates. The Atlanta office did not propose any salary increase for Saira

Draper that year because she had been advised to seek other employment; the office proposal

regarding Draper's compensation was approved and her compensation remained flat until her

departure in early October 2018.




                                                 -4-
        Case 1:19-cv-00945-RDM Document 125-8 Filed 07/13/20 Page 5 of 5




        Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the foregoing

is true and correct.



       DKIBD:? ,




                                               -5-
